United States Court of Appeals
                      For the First Circuit


No. 18-1896

                     UNITED STATES OF AMERICA,

                                 Appellee,

                                    v.

               RAUL ALEXANDER, a/k/a The Old Man,

                       Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court, issued on April 30, 2020, is
amended as follows:


     On page 20, line 7, add "(1st Cir. 2015)" after "467".

     On page   22,   line   7,    add    a   period   after   the   closing
parenthesis.